Title: To Thomas Jefferson from Martha Jefferson Randolph, 15 July 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     My Dearest Father 
                     
                     Edgehill July 15 1808
                  
                  My health is what it allways is in the same circumstances, so precarious that for fear of accident, I shall go to Monticello on sunday 17th. where you will find us all unless any unforseen event should happen to detain us. Mrs Trist and Miss Brown have been with us a week and will be in the neighbourhood if not at Monticello when you arrive 
                  with regard to Jefferson our objections were incurring so great an expense with out any certain benefit. his education is too backward I am afraid to enable him to profit by any instruction conveyed by lectures and his indolence so great as to render it doubtfull whether he can be trusted to himself as much as he would be in the situation in vue. I believe that a good common school is the only one that would answer for him as yet, of course my Dear Father it would be wrong to incur a certain evil for a very uncertain benefit & perhaps the danger of giving  for expense for one who certainly has very little prospect at present of any thing more than a bare competency Ann is very much obliged to you for having discharged her debt to Mrs Madison. I must beg the favor of you if such things are to be met with in Washington to bring me a little ivory memorandum book such as you used to have, I find my chicken accounts troublesome without some assistance of the kind. adieu My Dearest Father I write in such haste that I am afraid you will scarcely be able to read my letter believe me with unchangeable tenderness yours
                  
                     MR
                  
               